Exhibit 10.2

Execution Version

This PLEDGE AGREEMENT (this “Agreement”), dated as of June 28, 2013, is made by
and between Landmark Apartment Trust of America Holdings, LP, a Virginia limited
partnership (the “Operating Partnership”), and Landmark Apartment Trust of
America, Inc., a Maryland corporation and the general partner of the Operating
Partnership (the “Pledgor,” and together with the Operating Partnership, the
“Landmark Parties”), and iStar Apartment Holdings LLC, a Delaware limited
liability company (“iStar”), acting for itself and as agent for the other iStar
Group Holders, and BREDS II Q Landmark LLC, a Delaware limited liability company
(“BREDS”), acting for itself and as agent for the other BREDS Holders (the iStar
Group Holders and the BREDS Group Holders being referred to as the “Secured
Parties”). Capitalized terms used and not defined herein will have the meanings
given in the Series D Articles Supplementary, as defined below.

R E C I T A L S

WHEREAS pursuant to the Securities Purchase Agreement, dated as of June 28, 2013
(as amended, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), among iStar, BREDS and the Pledgor, (i) iStar has agreed to
purchase up to 14,600,000 shares of the Pledgor’s 8.75% Series D Cumulative
Non-Convertible Preferred Stock (the “iStar Series D Shares”) governed by
Articles Supplementary filed by the Pledgor with the State Department of
Assessments and Taxation on the date hereof (the “Series D Articles
Supplementary”) and (ii) BREDS has agreed to purchase up to 7,300,000 shares of
the Pledgor’s 8.75% Series D Cumulative Non-Convertible Preferred Stock (the
“BREDS Series D Shares” and together with the iStar Series D Shares, the “Series
D Shares”), in each case, upon the terms and subject to the conditions set forth
therein;

WHEREAS, LATA will contribute the proceeds from the sale of the (i) iStar Series
D Shares to the Operating Partnership and will receive in return an equivalent
amount of 8.75% Series D Cumulative Preferred Units of the Operating Partnership
(the “iStar Series D Units”) and (ii) BREDS Series D Shares to the Operating
Partnership and will receive in return an equivalent amount of 8.75% Series D
Cumulative Preferred Units of the Operating Partnership (the “BREDS Series D
Units” and together with the iStar Series D Units, the “Series D Units”);

WHEREAS, each Landmark Party acknowledges that it will derive substantial direct
and indirect benefit from the transactions contemplated by the Purchase
Agreement; and

WHEREAS, it is a condition precedent to the obligations of iStar and BREDS to
purchase the Series D Shares under the Purchase Agreement that the Landmark
Parties shall have executed and delivered this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and to induce iStar
and BREDS to enter into the Purchase Agreement and acquire the Series D Shares
thereunder and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, each Landmark Party hereby agrees
with iStar and BREDS on behalf of the Secured Parties as follows:

Section 1. Definitions.

1.01 Definition of Terms Used Herein Generally. All capitalized terms used but
not defined herein shall have the meanings specified in the Series D Articles
Supplementary. All terms used herein and defined in the Uniform Commercial Code
as in effect in the State of New York from time to time (the “NYUCC”) shall have
the same definitions herein as specified therein; provided, however, that if a
term is defined in Article 9 of the NYUCC differently than in another Article of
the NYUCC, the term has the meaning specified in Article 9 of the NYUCC.



--------------------------------------------------------------------------------

1.02 Rules of Interpretation. Any of the terms defined in this Agreement may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference. All references to statutes and related regulations
shall include (unless otherwise specifically provided herein) any amendments of
same and any successor statutes and regulations.

Section 2. Pledge and Grant of Security Interest to Secured Parties.

2.01 Pledge. The Pledgor hereby irrevocably and unconditionally pledges to the
Secured Parties, and grants to the Secured Parties, a first priority security
interest in all right, title and interest of the Pledgor as a holder (whether
now or in the future) of the Series D Units, including all right, title and
interest of the Pledgor in and to all present and future payments, proceeds,
dividends, distributions, compensation, assets, interests and rights in
connection with, or related to, the Series D Units, to secure the performance by
the Pledgor under the Transaction Documents.

2.02 In-Kind Distribution. Each of the following events shall constitute an
“In-Kind Distribution”: (i) Unredeemed Shares remain outstanding following a
Mandatory Redemption Date; (ii) iStar, after consultation with its outside
counsel, asserts that a REIT Determination Event has occurred; or (iii) the
Pledgor’s counsel fails to render the favorable opinion required by Section 18
of the Series D Articles Supplementary.

(a) At anytime on or following an In-Kind Distribution, iStar, as agent for the
iStar Group Holders, may deliver a written notice to the Pledgor notifying the
Pledgor that iStar is enforcing the security interest provided to it by this
Agreement with respect to the iStar Series D Units and the Pledgor shall
immediately thereafter cause all of the iStar Series D Units to be transferred
to or registered in iStar’s name or the name of one or more iStar Group Holders
(or their respective nominees) and the Pledgor shall redeem the iStar Series D
Shares pursuant to the Series D Articles Supplementary and

(b) At anytime on or following an In-Kind Distribution, BREDS, as agent for the
BREDS Group Holders, may deliver a written notice to the Pledgor notifying the
Pledgor that BREDS is enforcing the security interest provided to it by this
Agreement with respect to the BREDS Series D Units and the Pledgor shall
immediately thereafter cause all of the BREDS Series D Units to be transferred
to or registered in BREDS’ name or the name of one or more BREDS Group Holders
(or their respective nominees and the Pledgor shall redeem the BREDS Series D
Shares pursuant to the Series D Articles Supplementary).

2.03 Authorization to File Financing Statements. Each Landmark Party hereby
irrevocably and unconditionally authorizes the Secured Parties at any time and
from time to time to file in any jurisdiction in which the UCC has been adopted
any initial financing statements and amendments thereto that (a) describe the
Series D Units and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
initial financing statement or amendment, including whether such Landmark Party
is an organization, the type of organization and any organization identification
number issued to such Landmark Party. Each Landmark Party agrees to furnish any
such information to the Secured Parties promptly upon request. Each Landmark
Party also ratifies its authorization for the Secured Parties to have filed in
any UCC jurisdiction any like initial financing statements or amendments thereto
if filed prior to the date hereof.

2.04 Control of Uncertificated Series D Units. Each Landmark Party shall ensure
at all times that the Secured Parties have “control” for purposes of
Section 8-106 of the NYUCC of all uncertificated Series D Units.

 

- 2 -



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. Each Landmark Party hereby represents
and warrants to each Secured Party, as of the date hereof, that:

3.01 Organization; Power and Authority; Enforceability. Each Landmark Party is a
corporation, limited liability company or limited partnership, as applicable,
duly organized or incorporated, validly existing and in good standing under the
laws of the jurisdiction of its organization or incorporation and has all powers
and all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.
Each Landmark Party has the requisite power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and has taken all
necessary action to authorize the execution and delivery on its behalf and its
performance of this Agreement. Each Landmark Party has duly executed and
delivered this Agreement in accordance with its terms, and this Agreement
constitutes its legal, valid and binding obligation, enforceable in accordance
with the terms thereof, except as enforceability may be limited by applicable
insolvency, bankruptcy or other similar laws affecting creditors rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

3.02 No Violation. Neither the execution, delivery or performance by or on
behalf of any Landmark Party of this Agreement, nor compliance by any such
Landmark Party with the terms and provisions hereof nor the consummation of the
transactions contemplated hereby: (i) will contravene any applicable provision
of any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any such Landmark Party, any indenture, mortgage, deed of trust, or other
agreement or other instrument to such Landmark Party (or any partnership of
which such Landmark Party is a partner) or by which it or any of its property or
assets is bound or to which it is subject or (iii) will cause a default by any
Landmark Party under any organizational document of any Person in which such
Landmark Party has an interest, or cause a material default under such Person’s
agreement or certificate of limited partnership, the consequences of which
conflict, contravention, breach or default under the foregoing clauses (i),
(ii) or (iii) would have a Material Adverse Effect.

3.03 (Reserved)

3.04 Governmental Authorizations, Etc. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance by any Landmark Party of this Agreement or
the consummation of any of the transactions contemplated hereby other than those
that have already been duly made or obtained and remain in full force and effect
or those which, if not made or obtained, would not have a Material Adverse
Effect.

3.05 (Reserved)

3.06 Litigation; Observance of Agreements, Statutes and Orders. There is no
action, suit or proceeding pending against, or to the knowledge of such Landmark
Party threatened against or affecting: (i) this Agreement or any of the
transactions contemplated by this Agreement or (ii) the Series D Units before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of this Agreement.

3.07 Title; No Other Liens. The Pledgor owns all of the Series D Units and none
of the Series D Units is subject to any Lien except as permitted by the Purchase
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Section 4. Covenants. The Pledgor hereby covenants and agrees with the Secured
Parties as follows:

4.01 Pledgor’s Legal Status. The Pledgor shall not change its type of
organization, jurisdiction of organization or other legal structure.

4.02 Pledgor’s Name. Without providing at least 30 days prior written notice to
the Secured Parties, the Pledgor shall not change its name.

4.03 Pledgor’s Organizational Number. Without providing at least 30 days prior
written notice to the Secured Parties, the Pledgor shall not change its
organizational identification number if it has one. If the Pledgor does not have
an organizational identification number and later obtains one, the Pledgor shall
forthwith notify each of the Secured Parties of such organizational
identification number.

4.04 Title. (a) Except for the security interest herein granted, the Pledgor
shall be the owner of the Series D Units free from any Lien, and the Pledgor, at
its sole cost and expense, shall defend the same against all claims and demands
of all Persons at any time claiming the same or any interests therein adverse to
either of the Secured Parties and (b) the Pledgor shall not sell or otherwise
dispose of, or pledge, mortgage or create, or suffer to exist a Lien on, the
Series D Units in favor of any Person other than the Secured Parties.

4.05 Taxes. Prior to the In-Kind Distribution, the Pledgor shall pay promptly
when due all taxes, assessments, governmental charges and levies upon the Series
D Units or incurred in connection with the Series D Units or incurred in
connection with this Agreement.

4.06 Further Assurances. The Pledgor will, from time to time, at its expense,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary, or that either of the Secured Parties may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable either of the Secured
Parties to exercise and enforce its rights and remedies hereunder with respect
to any of their respective Series D Units.

Section 5. Remedies.

5.01 Disposition Upon In-Kind Distribution and Related Provisions.

(a) From and after the occurrence of an In-Kind Distribution, iStar may exercise
in respect of the iStar Series D Units and BREDS may exercise in respect of the
BREDS Series D Units, in addition to other rights and remedies provided for
herein or otherwise available to them, all rights of voting, exercise and
conversion with respect to their respective Series D Units and all of the rights
and remedies of a secured party on default under the NYUCC at that time (whether
or not applicable to the affected Series D Units) and may also, without
obligation to resort to other security, at any time and from time to time sell,
resell, assign and deliver, all or any of their respective Series D Units, in
one or more parcels at the same or different times, for cash, upon credit or for
future delivery, in each case subject to any restrictions on resale agreed to by
the Secured Parties.

(b) The remedies provided herein in favor of the Secured Parties shall not be
deemed exclusive, but shall be cumulative, and shall be in addition to all other
remedies in favor of the Secured Parties existing at law or in equity.

 

- 4 -



--------------------------------------------------------------------------------

5.02 Secured Parties Appointed Attorneys-in-Fact.

(a) To effectuate the terms and provisions hereof, each Landmark Party hereby
appoints iStar, on behalf of the iStar Group Holders, and BREDS, on behalf of
the BREDS Group Holders, as such Landmark Party’s attorneys-in-fact for the
purpose, from and after the occurrence and during the continuance of any In-Kind
Distribution, of carrying out the provisions of this Agreement and taking any
action and executing any instrument that either of iStar and BREDS from time to
time in its reasonable discretion may deem necessary or advisable to accomplish
the purposes of this Agreement. Without limiting the generality of the
foregoing, each of iStar, on behalf of the iStar Group Holders, and BREDS, on
behalf of the BREDS Group Holders, shall, from and after the occurrence and
during the continuance of any In-Kind Distribution, have the right and power to:

i. receive, endorse and collect all checks and other orders for the payment of
money made payable to the Pledgor representing any interest or dividend or other
distribution or amount payable in respect of the iStar Series D Units or the
BREDS Series D Units, as applicable;

ii. execute endorsements, assignments or other instruments of conveyance or
transfer with respect to all or any of the iStar Series D Units or the BREDS
Series D Units, as applicable;

iii. exercise all rights of the Pledgor as owner of the iStar Series D Units or
the BREDS Series D Units, as applicable, including, without limitation, the
right to sign any and all amendments, instruments, certificates, proxies, and
other writings necessary or advisable to exercise all rights and privileges of
(or on behalf of) the owner of such iStar Series D Units;

iv. ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the iStar Series D Units or the BREDS Series D Units, as applicable;

v. file any claims or take any action or institute any proceedings that it may
deem necessary or desirable for the collection of its Series D Units; and

vi. generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal as fully and completely as though it were the absolute owner of
its Series D Units for all purposes, subject to any restrictions on transfer
agreed to by the Secured Parties.

(b) each Landmark Party hereby ratifies and approves all acts of any Secured
Party made or taken pursuant to this Section 5.02. None of the Secured Parties
nor iStar or BREDS acting as agents nor any Person designated by any of them
shall be liable for any acts or omissions or for any error of judgment or
mistake of fact or law, except such as may result from such Person’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. This power, being coupled
with an interest, is irrevocable so long as this Agreement shall remain in
force.

Section 6. Miscellaneous.

6.01 Amendments. Any term, covenant, agreement or condition of this Agreement
may be amended or waived only by an instrument in writing signed by the Pledgor
and each of iStar and BREDS.

 

- 5 -



--------------------------------------------------------------------------------

6.03 Waivers.

(a) Any of the rights, powers, preferences and other terms set forth herein may
only be waived on behalf of the Secured Parties by the affirmative vote or
consent in writing of the holder (or holders) of all of the issued and
outstanding shares of Series D Preferred Stock (voting as a single class).

(b) Any waiver (whether expressed or implied) by the Secured Parties of any
breach of the terms or conditions of this Agreement shall not prejudice any
remedy of the Secured Parties in respect of any continuing or other breach of
the terms and conditions hereof, and shall not be construed as a bar to any
right or remedy which the Secured Parties would otherwise have on any future
occasion under this Agreement.

(c) No failure to exercise nor any delay in exercising, on the part of the
Secured Parties of any right, power or privilege under this Agreement shall
operate as a waiver thereof; further, no single or partial exercise of any
right, power or privilege under this Agreement shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
All remedies hereunder and under the Purchase Agreement and the documents
contemplated thereby are cumulative and are not exclusive of any other remedies
that may be available to a party, whether at law, in equity, or otherwise.

6.04 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
other electronic transmission), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand or, in
the case of notice given by mail, private courier, overnight delivery service or
facsimile, when received, addressed as follows, or to such other address as may
be hereafter notified in accordance with this Section 6.04 by the respective
parties hereto:

iStar or the iStar Group Holders:

c/o iStar Apartment Holdings LLC

1114 Avenue of the Americas

New York, NY 10036

Attention:     Nina Matis / Chief Legal Officer

Fax:              (212) 930-9492

Telephone:   (212) 930-9406

Email:           nmatis@iStarfinancial.com

BREDS or the BREDS Group Holders:

BREDS II Q Landmark LLC

c/o The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention:     Randall Rothschild

Fax:              (646) 253-8405

Telephone:   (212) 583-5787

Email:           rothschild@blackstone.com

 

- 6 -



--------------------------------------------------------------------------------

Each Landmark Party:

c/o Landmark Apartment Trust of America, Inc.

4901 Dickens Road, Suite 101

Richmond, VA 23230

Attention:     Stanley J. Olander, Jr.

Fax:              (804) 237-1345

Telephone:   (804) 980-1692

Email:           jolander@atareit.com

6.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Secured Parties and their permitted successors in interest
and assigns of the Series D Shares and the Pledgor, and each of iStar and BREDS
may assign their respective rights and obligations hereunder to any Person that
succeeds them as the iStar Representative or the BREDS Representative under the
Series D Articles Supplementary.

6.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

6.07 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Any legal action or proceeding with respect to this Agreement and any action for
enforcement of any judgment in respect thereof may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York, in each case, which are located in New York County, and,
by execution and delivery of this Agreement, the Pledgor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof. The Pledgor irrevocably consents, for itself, to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
hand delivery, or mailing of copies thereof by registered or certified mail,
postage prepaid, to itself at its address for notice set forth above. The
Pledgor hereby, for itself, irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Secured Parties to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower in any other jurisdiction.

EACH SECURED PARTY AND THE PLEDGOR IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

6.08 Captions. The headings of the several articles and sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

6.09 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

6.10 Entire Agreement. This Agreement, together with any other agreement
executed in connection with this Agreement and the Purchase Agreement, is
intended by the parties as a final expression of their agreement as to the
matters covered by this Agreement and is intended as a complete and exclusive
statement of the terms and conditions of such agreement.

6.11 Expenses. The Pledgor agrees to pay or to reimburse the Secured Parties and
their Affiliates for all costs and expenses (including reasonable attorney’s
fees and expenses) that may be incurred by the Secured Party and their
Affiliates in any effort to enforce any of the obligations of the Landmark
Parties under this Agreement.

[Signature Pages Follow]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

LANDMARK APARTMENT TRUST OF AMERICA, INC. By:   /s/ Stanley J. Olander, Jr.  

Name: Stanley J. Olander, Jr.

Title: Chief Executive Officer

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP By:   Landmark Apartment Trust
of America, Inc., its general partner By:   /s/ Stanley J. Olander, Jr.  

Name: Stanley J. Olander, Jr.

Title: Chief Executive Officer

 

iSTAR APARTMENT HOLDINGS LLC By:   iStar Financial Inc., its sole member By:  
/s/ Samantha K. Garbus  

Name: Samantha K. Garbus

Title: Senior Vice President

 

BREDS II Q LANDMARK LLC

By:   BREDS II Q-AIV L.P., its Managing Member

 

  By:  

Blackstone Real Estate Debt Strategies

Associates II L.P., its General Partner

            By:  

BREDS II GP L.L.C.,

     

its General Partner

 

By:   /s/ Randall Rothschild Name:  

Randall Rothschild

Title:  

Chief Operating Officer